Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 1 of 10 PageID #: 36
                                                                               FILED
                                                                               DISTRICT CLERK OF
                                                                               JEFFERSON CO TEXAS
                                                                               10/1/2018 5:01 PM
                                                             JAMIE SMITH
                                                 N DISTRICT CLERK
                                                                               D-202654

VIRGINIA BAGLEY § IN THE DISTRICT COURT OF
   Plaintiff,                                           §
                                                         §
VS. § JEFFERSON COUNTY, TEXAS
                                                         §
DOLLAR TREE STORES, INC. §
 Defendant. § JUDICIAL DISTRICT

        PLAINTIFF S ORIGINAL PETITION. REQUESTS FOR DISCLOSURE,
                          AND RULE 193.7 NOTICE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW VIRGINIA BAGLEY hereinafter styled Plaintiff, complaining of

DOLLAR TREE STORES, INC.., hereinafter styled Defendant, and for cause of action against

said Defendant would respectfully show the Court as follows:

                                                        I.


       Plaintiff designates that discovery in this cause of action shall be governed by Rule 190.3

discovery control plan (level 2) of the Texas Rules of Civil Procedure.

                                                        II.


       Pursuant to Rule 47, Plaintiff VIRGINIA BAGLEY, seeks monetary relief in an amount

over $200,000 but not more than $1,000,000.

                                                        in.


       Plaintiff resides in Beaumont, Jefferson County, Texas. Pursuant to CPRC § 30.014(2),

the last three numbers of Plaintiff s social security number are 650.

                                                        IV.


       Defendant, DOLLAR TREE STORES, INC.., is a corporation, company, partnership,


                   I CERTIFY THIS IS A TRUE COPY
                   Witness my Hand and Seal of Office
                                                         1
                         November 07, 2018
                   JAMIE SMITH, DISTRICT CLERK
                    JEFFERSON COUNTY .TEXAS

                                           PagelofS
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 2 of 10 PageID #: 37




proprietorship or some suc b siness entity. That said Defendant does business in the state of

Texas and from time to time within the jurisdiction of this Honorable Court; that said Defendant

may be served with process by serving its agent for service, Corporation Service Company d/b/a

CSC - Lawyers Incorporating Service Company, 211 E. 7* Street, Suite 620, Austin, Texas

78701.

SERVICE IS REQUESTED AT THIS TIME.

         Plaintiff invokes Rule 28 of the Texas Rules of Civil Procedure, as appropriate.

                                                 V.


         On or about November 27, 2016, in Beaumont, Jefferson County, Texas, Plaintiff,

VIRGINIA BAGLEY was a customer at Defendant, DOLLAR TREE STORES, INC., located at

229 Dowlen Road, and was injured as she slipped and fell in a large puddle of water on the

restroom floor. The water appeared to be coming from a pipe under or near the sink. At the

time of the incident, there were no signs to warn of the unreasonably dangerous condition which

caused Plaintiffs fall in spite of the fact the manager was aware of the wet condition of the floor.

The incident resulted in the catastrophic injuries and damages complained of herein.

                                                 VI.


         On the occasion in question the Defendant was guilty of various acts, wrongs and

omissions. Each and all constituted negligence and such negligence was a proximate cause of

the injuries and damages of which Plaintiff complains.

         In the alternative, Plaintiff would show that the Defendant owed a duty to the general

public, including Plaintiff VIRGINIA BAGLEY, to use ordinary care, including the duty to

protect and safeguard Plaintiff from unreasonably dangerous conditions on the premises or to

                                                  2
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 3 of 10 PageID #: 38




  arn of their existence.


        Plai tiff was an invitee at the time of the injury, therefore the Defendant owed her a duty

to exercise ordinary care to keep the premises in a reasonably safe condition, inspect the premises

to discover latent defects, and to make safe any defects or give an adequate warning of any

dangers. Defendant s conduct and that of their agents, servants and employees, acting within the

scope of their employment, constituted a breach of the duty of ordinary care owed by Defendant

to Plaintiff. Defendant knew or should have known the conditions in its retail store created an

unreasonable risk of harm to invitees, in that the Defendant knew or should have known of the

danger of customers falling due to the dangerous condition described above. Defendant knew

this condition caused an unreasonable risk of harm to persons such as the Plaintiff who would be

frequenting their retail establishment. Defendant failed to exercise ordinary care to reduce or

eliminate this risk, or warn invitees, such as Plaintiff, regarding the dangerous condition. Each

of these acts and omissions, whether taken singularly or in any combination, was a proximate

cause of Plaintiff s injuries and damages as described below.

                                                        vn.


       As a direct and proximate result of the negligence and carelessness of the Defendant,

Plaintiff, VIRGINIA BAGLEY has suffered with headaches and severe pain in her neck, mid

back, low back, right shoulder, bilateral hip, and left knee, with disc bulge and multiple disc

herniations, muscle spasms, and soreness to the body in general. That because of such injuries


she has suffered the following:

        1. Reasonable and necessary medical expenses - past


        2, Reasonable and necessary medical expenses - future

                   I CERTIFY THIS IS A TRUE COPY
                   Witness my Hand and Seal of Office
                                                         3
                         November 07, 2018
                    JAMIE SMITH, DISTRICT CLERK
                     JEFFERSON COUNTY .TEXAS
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 4 of 10 PageID #: 39




       3. Loss of ea ings and earni g capacity - past


       4. Loss of earni gs and earning capacity - future


       5. Physical impairment - past

       6. Physical impairment - future

       7. Physical pain - past

       8, Physical pai - future

       9, Mental anguish - past


       10. Mental a guish - future

       11. Disfigurement - past


      _ 12. Disfigure ent - future

       In this connection, Plaintiff would show the Court that the damages sought are within the

jurisdictional li its of this Honorable Court, for which she sues the Defendant herein.

                                               vm.

    Under Texas Rule of Civil Procedure 194, Plaintiff requests that each Defendant disclose,

within 50 days of service of this request, the inform tion or material described in Rule 194.2 (a)

through (1).

                                                IX.


       Pursuant to Rule 193,7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives

actual notice to Defendant that any and all documents produced by Defendant may be used

against Defendant at any pretrial proceeding and/or at the trial of this matter without the necessity

of authenticating the documents.




                                                 4
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 5 of 10 PageID #: 40




                                                        X.


        Plaintiff, VIRGINIA BAGLEY says that if in the event she had pre-existing conditions in

her body prior to this incident that such conditions were painless and symptom-free, but because

of the injuries she suffered in this collision such conditions were lighted up, aggravated and

precipitated.

        WHEREFORE, premises considered, Plaintiff prays that the Defendant be cited to appear

and answer herein that upon a trial of this cause that Plaintiff has and recovers of and from the

Defendant s judgment for the damages as may be deemed just and fair by the Court; that she has

such judgment, together with all legal interest, including pre-judgment interest, costs of suit and

for other relief to which Plaintiff may be justly entitled.

                                                             Respectfully submitted,




                                                             BY: /s/JONATHAN C. JUHAN
                                                                    JONATHAN C. JUHA
                                                                    SBN: 11047225
                                                                    ionathaniuhan@sbcglobal,net
                                                                    J. J. BRAGG
                                                                    SBN: 00790356
                                                                    i ibragglaw@att, net
                                                                    Attorneys for Plaintiff
                                                                    985 1-10 North, Ste. 100
                                                                    Beaumont, TX 77706
                                                                    409/832-8877 - Telephone
                                                                    409/924-8880 - Facsimile




                    I CERTIFY THIS IS A TRUE COPY
                   Witness my Hand and Seal of Office
                                                        5
                         November 07, 2018
                    JAMIE SMITH, DISTRICT CLERK
                     JEFFERSON COUNTY .TEXAS

                                  SWis Page6of5
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 6 of 10 PageID #: 41
                                                                               FILED
                                                                               DISTRICT CLERK OF
                                                                               JEFFERSON CO TEXAS
                                                                               10/1/2018 5:01 PM
                                                                               JAMIE SMITH
                                                 ¦ t DISTRICT CLERK
                                                        :    D-202654

VIRGINIA BAGLEY § IN THE DISTRICT COURT OF
   Plaintiff,                                               §
                                                             §
VS. § JEFFERSON COUNTY, TEXAS
                                                             §
DOLLAR TREE STORES, INC. §
 Defendant. § JUDICIAL DISTRICT

        PLAINTIFF S ORIGINAL PETITION. REQUESTS FOR DISCLOSURE.
                          AND RULE 193.7 NOTICE

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW VIRGINIA BAGLEY hereinafter styled Plaintiff, complaini g of

DOLLAR TREE STORES, INC.., hereinafter styled Defenda t, a d for cause of action against

said Defendant would respectfully show the Court as follows:

                                                            I.


       Plaintiff designates that discovery in this cause of action shall be governed by Rule 190.3

discovery control plan (level 2) of the Te as Rules of Civil Procedure.

                                                            II.


       Pursuant to Rule 47, Plaintiff VIRGINIA BAGLEY, seeks monetary relief in an amount

over $200,000 but not more than $1,000,000.

                                                            in.


       Plaintiff resides in Beaumont, Jefferson County, Texas. Pursuant to CPRC § 30.014(2),

the last three numbers of Plaintiff s social security number are 650.

                                                            IV.


       Defendant, DOLLAR TREE STORES, I C.., is a corporation, company, partnership,


                   I CERTIFY THIS IS A TRUE COPY
                   Witness my Hand and Seal of Office
                                                             1
                          November 07, 2018
                   JAMIE SMITH, DISTRICT CLERK
                    JEFFERSON COUNTY .TEXAS

                                           Page 1of5
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 7 of 10 PageID #: 42




proprietorship or some suc business entity. That said Defendant does business in the state of

Texas and from time to time within the jurisdiction of this Honorable Court; that said Defendant

may be served with process by serving its agent for service, Corporation Service Company d/b/a

CSC - Lawyers Incorporating Ser ice Company, 211 E. 7* Street, Suite 620, Austin, Texas

78701.

SERVICE IS REQUESTED AT THIS TIME.

         Plaintiff invokes Rule 28 of the Texas ules of Civil Procedure, as appropriate.

                                                V.


         On or about November 27, 2016, in Beaumont, Jefferson County, Texas, Plaintiff,

VIRGINIA BAGLEY was a customer at Defendant, DOLLAR TREE STORES, INC., located at

229 Dowlen Road, and was injured as she slipped and fell in a large puddle of water on the

restroom floor. The water appeared to be coming from a pipe under or near the sink. At the

time of the incident, there were no signs to warn of the unreasonably dangerous condition which

caused Plaintiffs fall in spite of the fact the manager was aware of the wet condition of the floor.

The incident resulted in the catastrophic injuries and damages complained of herein.

                                                VI.


         On die occasion in question the Defendant was guilty of various acts, wrongs and

omissions. Each and all constituted negligence and such negligence was a proximate cause of

the injuries and damages of which Plaintiff complains.

         In the alternative, Plaintiff would show that the Defendant owed a duty to the general

public, including Plaintiff VIRGINIA BAGLEY, to use ordinary care, including the duty to

protect and safeguard Plaintiff from unreasonably dangerous conditions on the premises or to

                                                 2
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 8 of 10 PageID #: 43




warn of their existence.


       Plaintiff as an invitee at t e time of the injury, therefore t e Defendant owed her a duty

to exercise ordinary care to keep the premises in a reasonably safe condition, inspect the premises

to discover latent defects, and to make safe any defects or give an adequate warning of any

dangers. Defendant s conduct and that of their agents, servants and employees, acting within the

scope of their employment, constituted a breach of the duty of ordinary care owed by Defendant

to Plaintiff. Defendant knew or should have known the conditions in its retail store created an

unreasonable risk of harm to invitees, in that the Defendant knew or should have known of the

danger of customers falling due to the dangerous condition described above. Defendant knew

this condition caused an unreasonable risk of harm to persons such as the Plaintiff who would be

frequenting their retail establishment. Defendant failed to exercise ordinary care to reduce or

eliminate this risk, or wa invitees, such as Plaintiff, regarding the dangerous condition. Each

of these acts and omissions, whether taken singularly or in any combination, was a proximate

cause of Plaintiff s injuries and damages as described below.

                                                          vn.


       As a direct and proximate result of the negligence and carelessness of the Defendant,

Plaintiff, VIRGINIA BAGLEY has suffered with headaches and severe pain in her neck, mid

back, low back, right shoulder, bilateral hip, and left knee, with disc bulge and multiple disc

herniations, muscle spasms, and soreness to the body in general. That because of such injuries

she has suffered the following:

       1, Reasonable and necessary medical expenses - past

       2. Reasonable and necessary medical expenses - future

                    I CERTIFY THIS IS A TRUE COPY
                    Witness my Hand and Seal of Office
                                                           3
                          November 07, 2018
                       JAMIE SMITH, DISTRICT CLE K
               ' ' / iccccDCrtW   *miwrv .TEXAS
                        JEFFERSON COUNTY   tcvac

                                            Page 3 of 5
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 9 of 10 PageID #: 44




       3. Loss of ea ings and earning capacity - past


       4. Loss of earnings and earni g capacity - future


       5. Physical impairment - past

       6. Physical impairment - future

       7. Physical pain - past

       8. Physical pain - future

       9. Mental anguish - as t


        10. Mental anguish - future

        11. Disfigurement - past


      .12. Disfigurement - future


       In this connection, Plaintiff would sho the Court that the damages sought are within the

jurisdictional limits of this Honorable Court, for which she sues the Defendant herein.

                                               vm.

    Under Texas Rule of Civil Procedure 194, Plaintiff requests that each Defendant disclose,

within 50 days of service of this request, the information or material described in Rule 194.2 (a)

through (1).

                                                 IX.


       Pursu nt to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff hereby gives

actual notice to Defendant that any and all documents produced by Defendant may be used

against Defendant at any pretrial proceeding and/or at the trial of this matter without the necessity

of authenticating the documents.




                                                 4
Case 1:18-cv-00580-MAC Document 2 Filed 11/08/18 Page 10 of 10 PageID #: 45




                                                         X.


        Plaintiff, VIRGINIA BAGLEY says that if in t e event she had pre-existing conditions in

her body prior to this incident that such conditions were ainless and symptom-free, but because

of the injuries she suffered in this collision such conditions were lighted up, aggravated and

precipitated.

        WHEREFORE, premises considered, Plaintiff prays that the Defendant be cited to appear

and answer herein; that upon a trial of this cause that Plaintiff has and recovers of and from the

Defendant s judgment for the damages as may be deemed just and fair by the Court; that she has

such judgment, together with all legal interest, including pre-judgment interest, costs of suit and

for other relief to which Plaintiff may be justly entitled.

                                                              Respectfully submitted,




                                                              BY: /s/JONATHAN C. JUHAN
                                                                     JONATHAN C. JUHAN
                                                                     SBN: 11047225
                                                                     ionathaniuhan@sbcglobal.net
                                                                     J. J. BRAGG
                                                                     SBN: 00790356
                                                                     i ibragglaw@att. ne
                                                                     Attorneys for Plaintiff
                                                                     985 1-10 North, Ste. 100
                                                                     Beaumont, TX 77706
                                                                     409/832-8877 - Telephone
                                                                     409/924-8880 - Facsimile




                    I CERTIFY THIS IS A TRUE COPY
                    Witness my Hand and Seal of Office
                                                         5
                          November 07, 2018
                    JAMIE SMITH, DISTRICT CLERK
                     JEFFERSON COUNTY .TEXAS

                                   s"' Page6of5
